Citation Nr: 0811247	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Cloud, 
Minnesota




THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) healthcare system.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel










INTRODUCTION

The veteran served on active duty from June 1955 to April 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 determination in which 
the VA Medical Center (VAMC) in St. Cloud, Minnesota denied 
the veteran's request to enroll in VA's healthcare system.  


FINDING OF FACT

The veteran is in Priority Group 8 and his completed 
application for enrollment in the VA healthcare system was 
received after January 17, 2003.


CONCLUSION OF LAW

The veteran has not met the basic eligibility requirements 
for enrollment in VA's healthcare system. 38 U.S.C.A. §§ 
1705, 1706, 1710, 1722 (West 2002 & Supp. 2006); 38 C.F.R. § 
17.36 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
A VCAA letter was sent to the veteran in December 2005.  
Further, there is no indication that any outstanding evidence 
that bears on the claim currently under consideration.  On 
these facts, the Board finds that all necessary notification 
and development action on this claim has been accomplished.  
As indicated below, the claim is being denied as lacking 
legal merit; as such, the duties to notify and assist imposed 
by the VCAA are not applicable.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).


VA Healthcare

The veteran asserts that he is entitled to basic eligibility 
for enrollment in the VA healthcare system.  He contends that 
when he enlisted in the Marine Corp in June 1955 that upon 
completion of his eight year enlistment, he would be eligible 
for VA medical benefits.  He was not aware of the decision to 
place him in a Priority Group.  His main reason for applying 
at this time was to obtain assistance with his prescription 
drug coverage.  Although he previously had such coverage from 
his employer, he had been dropped from coverage.  He stated 
that he was aware that he had made a mistake in not applying 
for VA coverage sooner and would have done so if he had been 
made aware of the time restrictions.  

To receive authorized medical care under the provisions of 
Chapter 38 of the United States Code, a veteran must be 
enrolled in the VA healthcare system.  38 U.S.C.A. § 1710; 38 
C.F.R. § 17.36(a).  A veteran may apply to be enrolled in the 
VA healthcare system at any time.  To be enrolled, a veteran 
must submit a Form 10-10EZ to a VA medical facility.  38 
C.F.R. § 17.36(d)(1).

Upon receiving a completed VA Form 10-10EZ, the appropriate 
VA personnel will accept a veteran as an enrollee after 
determining if the veteran is in a priority category that is 
eligible for enrollment.  If a veteran is not found to be in 
a priority category that is eligible for enrollment, VA will 
notify the veteran that he or she is not eligible for 
enrollment.  38 C.F.R. § 17.36(d)(2).

The Secretary determines which categories of veterans are 
eligible to be enrolled. There are 8 possible categories for 
which a veteran may qualify.  38 C.F.R. § 17.36(b); see also 
38 U.S.C.A. § 1705.  The order of priority of enrollment for 
VA healthcare benefits is as follows:

Category (1) is for veterans who have a singular or 
combined rating of 50 percent or more based on one or 
more service-connected disabilities or unemployability.

Category (2) is for veterans who have a singular or 
combined rating of 30 or 40 percent based on one or more 
service-connected disabilities.

Category (3) is for veterans who are former prisoners of 
war; for veterans awarded the Purple Heart; for veterans 
with a single or combined rating of 10 percent or 20 
percent based on one or more service-connected 
disabilities; for veterans who were discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty; veterans who 
receive disability compensation under 38 U.S.C.A. § 
1151; veterans whose entitlement to disability 
compensation is suspended pursuant to 38 U.S.C.A. § 
1151, but only to the extent that such veterans' 
continuing eligibility for health care is provided for 
in the judgment or settlement described in 38 U.S.C.A. § 
1151; for veterans whose entitlement to disability 
compensation is suspended because of the receipt of 
military retired pay; and for veterans receiving 
compensation at the 10 percent rating level due to 
multiple noncompensable service-connected disabilities 
that clearly interfere with normal employability.

Category (4) is for veterans who receive increased 
pension based on their need for regular aid and 
attendance or by reason of being permanently housebound 
and other veterans who are determined to be 
catastrophically disabled by the Chief of Staff (or 
equivalent medical official) at the VA facility where 
they were examined.

Category (5) is for veterans not covered by Categories 
(1) through (4) who are unable to defray the expenses of 
necessary care under 38 U.S.C.A. § 1722(a).

Category (6) is for veterans of the Mexican border 
period or of World War I; for veterans solely seeking 
care for a disorder associated with exposure to a toxic 
substance or radiation, for a disorder associated with 
service in the Southwest Asia theater of operations 
during the Gulf War, or for any illness associated with 
service in combat in a war after the Gulf War or during 
a period of hostility after November 11, 1998; and for 
veterans with 0 percent service-connected disabilities 
who are nevertheless compensated, including veterans 
receiving compensation for inactive tuberculosis.

Category (7) is for veterans who agree to pay the United 
States the applicable co-payment determined under 38 
U.S.C.A. § 1710(f) and 1710(g) if their income for the 
previous year constitutes "low income" under the 
geographical income limits established by the Department 
of Housing and Urban Development (HUD) for the fiscal 
year that ended on September 30 of the previous calendar 
year.  See 42 U.S.C.A. § 1437a(b)(2).

Finally, Category (8) is for veterans not included in 
priority category 4 or 7, who are eligible for care only 
if they agree to pay to the United States the applicable 
co-payment determined under 38 U.S.C.A. § 1710(f) and 
1710(g).

Veterans are placed in priority categories whether or not 
veterans in that category are eligible to be enrolled.  A 
veteran is placed in the highest priority category or 
categories for which he or she qualifies.  A veteran is 
placed in only one priority category, except that a veteran 
placed in priority category 6 based on a specified disorder 
or illness is also placed in priority category 7 or priority 
category 8, as applicable, if the veteran has previously 
agreed to pay the applicable co-payment for all matters not 
covered by priority category 6.  38 C.F.R. § 17.36(d)(3).

Most importantly in this case, as of January 17, 2003, VA 
will not enroll in the VA healthcare system those veterans 
who fall in priority category 8 and who either were not in an 
enrolled status on January 17, 2003, or who requested 
disenrollment after that date.  38 U.S.C.A. §§ 1710, 1721; 38 
C.F.R. § 17.36(c)(2); 68 Fed. Reg. 2,670-73 (Jan. 17, 2003).

The veteran indicated on his October 2005 Form 10-10EZ that 
he did not have any service-connected disabilities, was not a 
prisoner of war, was not receiving a VA pension, and was not 
exposed to toxins in the Gulf War, agent orange, or 
radiation. His Form DD 214 reflects that he was not awarded 
the Purple Heart medal.  There is no evidence that the 
veteran is in receipt of benefits under 38 U.S.C.A. § 1151, 
is receiving compensation at the 10 percent rating level due 
to multiple noncompensable service-connected disabilities, 
nor has he been determined to be catastrophically disabled.  
Thus, he does not meet the eligibility criteria for priority 
groups 1 through 4.  38 C.F.R. § 17.36(b)(1)-(4).

The veteran has not been shown to be unable to defray the 
expenses of necessary care under 38 U.S.C.A. § 1722(a).  
Under 38 U.S.C.A. § 1722, a veteran is considered to be 
unable to defray the expenses of necessary care if he is 
eligible to receive medical assistance under a State plan 
approved under title XIX of the Social Security Act, if he is 
in receipt of pension under section 1521 of title 38, or if 
his attributable income (and net worth) is not greater than 
the amount set forth in 38 U.S.C.A. § 1722(b).  See 38 
U.S.C.A. §§ 1503, 1522, 1722.

The record does not show that the veteran has been approved 
under title XIX of the Social Security Act, and he 
specifically denied that he was in receipt of a VA pension.  
Regarding the third eligibility criteria for priority group 
5, the income threshold is updated annually.  For 2005, the 
income threshold was $27,476 for a veteran with one dependent 
according to the Financial Income Thresholds for VA Health 
Care Benefits.  On his Form 10-10EZ, the veteran reported 
that he had a dependent spouse.  Although he reported a 
dependent son, his son was an adult and was not permanently 
and totally disabled before he turned 18 years of age.  He 
listed his annual income as  $29,582 and his wife's annual 
income as $14,775; combined annual income was $44,357.  He 
listed assets as $110,000 for himself and $43,000 for his 
wife; combined of $153,000.  He listed  non-reimbursed 
medical expenses of $6,005.  After deduction of these 
expenses, which are excluded from income pursuant to 38 
C.F.R. § 3.272(g), the veteran's income family income was 
well above the 2005 threshold.

Even if only the veteran's sole income was considered, he 
reported having considerable personal net worth.  The 
Secretary may refuse to make a determination that the 
veteran's attributable income is not greater than the 
threshold if the corpus of the estate is such that under all 
the circumstances it is reasonable that some part of the 
corpus of the estate be consumed for the veteran's 
maintenance.  38 U.S.C.A. § 1722(d)(1).  The terms "corpus 
of the estate" and "net worth" mean the market value, less 
mortgages or other encumbrances, of all real and personal 
property owned by the appellant, except the appellant's 
dwelling (single family unit), including a reasonable lot 
area, and personal effects suitable to and consistent with 
the appellant's reasonable mode of life.  38 C.F.R. § 
3.275(b).  Thus, because the veteran's reported net worth of 
$110,000 far exceeds the 2005 income threshold (much less his 
combined family income), he does not meet the eligibility 
criteria for priority group 5.

The veteran did not serve during the Mexican border period, 
World War I, the Gulf War, or after November 11, 1998, nor is 
he seeking care for a disorder associated with exposure to a 
toxic substance or radiation.  In addition, the record does 
not demonstrate that he has noncompensable service-connected 
disabilities, but is nevertheless receiving compensation.  
Therefore, he does not meet the eligibility criteria for 
priority group 6.  38 C.F.R. § 17.36(b)(6).

Even if the veteran would be willing to pay the applicable 
co-payment, household income (combined income and net worth) 
exceeded established thresholds (80-percent-of-median family 
income cut-off) for a veteran with one dependent residing in 
Pine County, Minnesota.  See Fiscal Year Income Limits for 
the Public Housing and Section 8, U.S. Department of Housing 
and Urban Development.  Thus, the veteran's income and net 
worth as reported on the October 2005 Form 10-10EZ clearly 
exceed the low income threshold for the applicable fiscal 
year.  See 42 U.S.C.A. § 1437a(b)(2).  He does not meet the 
eligibility criteria for priority group 7. 38 C.F.R. § 
17.36(b)(7).

Therefore, the veteran is in priority group 8.  Because he 
applied for enrollment after January 17, 2003, he is not 
eligible for enrollment.  38 C.F.R. § 17.36(c)(2).

Although the Board recognizes that veteran's circumstances, 
the Board is bound by the statutes and regulations governing 
entitlement to VA benefits.  38 U.S.C.A. § 7104(c).  In a 
case such as this one, where the law and not the evidence is 
dispositive of the issue before the Board, the claim must be 
denied because of the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts of the case, is 
controlling, the provisions of 38 U.S.C.A. § 5107(b) are not 
for application.

While it is unfortunate that the veteran may not have learned 
about possible VA benefits to which he might have been 
entitled until 2005, the United States Court of Appeals for 
Veterans Claims (Court), citing to an opinion from the United 
States Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991).  Furthermore, VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. 
App. 194 (1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  
The applicable law and regulations clearly make it the 
veteran's responsibility to initiate a claim with VA if he 
seeks benefits.  While VA does have a duty to assist a 
claimant in developing facts pertinent to a claim, it is the 
claimant who must bear the responsibility for coming forth 
with the submission of a claim for VA benefits under the laws 
administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  In this case, the first document that can clearly 
be construed as a claim for the benefits sought was filed 
after January 17, 2003.

As a Priority Group 8 veteran, whose completed application 
was received after January 17, 2003, the appellant is 
ineligible for enrollment in the VA medical healthcare 
system.  Hence, pursuant to the governing legal authority, he 
cannot meet the basic eligibility requirement to establish 
entitlement to VA healthcare benefits. Where, as here, the 
law, and not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

As a final point, the veteran is hereby advised that should 
his income change in the future or if he is awarded service-
connection for disability or meets other criteria qualifying 
him for a different priority group, he may reapply for 
medical benefits and his potential entitlement will be 
considered in light of the facts then of record.  At this 
time, however, the veteran does not meet the eligibility 
requirements for VA healthcare benefits.


ORDER

The claim of entitlement to basic eligibility for enrollment 
in VA's healthcare system is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


